Citation Nr: 1034845	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Seattle, 
Washington, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran appeared at a hearing and offered testimony regarding 
his appeals at the RO before the undersigned Veterans Law Judge.  
A transcript of this hearing is in the claims folder. 

The issue of service connection for a lumbar spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence indicates that the Veteran was exposed to 
acoustic trauma during active service, but the separation 
examination was negative for hearing loss.  

2.  Hearing loss was not shown until many years after discharge 
from service, and medical opinion states that considering the 
extent, severity, and configuration with the history of normal 
hearing at military separation it is unlikely that the Veteran's 
hearing loss is due to military noise exposure ending in 1968.  






CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in April 
2006 that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Dingess and Pelegrini.  This letter was 
provided to the Veteran prior to the initial adjudication of his 
claims.  The Board concludes that the duty to notify has been 
met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have also been 
obtained.  He was afforded an appropriate VA examination in July 
2006, at which time the examiner provided a relevant opinion.  
The Veteran testified at a hearing in August 2010.  There is no 
indication that there is any relevant evidence outstanding in 
this claim, and the Board will proceed with consideration of the 
Veteran's appeal.

Service Connection

The Veteran contends that he has developed hearing loss as a 
result of active service.  He states that he had noise exposure 
during basic training, including small arms and bazooka fire.  
The Veteran states that he did not receive a hearing test at 
either entrance or separation from active service.  See 
Transcript, page 11.  He says that he has experienced ringing of 
his ears for as long as he can remember.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall not 
be established when hearing status meets pure tone and speech 
recognition criteria.  Hearing status will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as hearing 
loss become manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have been 
incurred during active service, even though there is no evidence 
of hearing loss during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the Veteran's service treatment records.  
These show that the Veteran was given an audiological evaluation 
as part of his February 1966 pre-induction examination.  His 
hearing was normal.  The remaining service treatment records are 
negative for complaints or treatment regarding hearing loss.  

The Veteran underwent an additional examination prior to 
separation in March 1968.  His ears were found to be normal.  The 
portion of the examination sheet that provides for the results of 
audiometric testing reveals that findings of zero decibels were 
noted at 500, 1000, 2000, 3000, and 4000 Hertz for each ear.  The 
Veteran also completed a Report of Medical History at this time.  
He answered "no" to a history of ear, nose, or throat trouble, 
running ears, and hearing loss.  The examiner did not make any 
reference to hearing loss on either the examination report or the 
comments section of the Report of Medical History.  

The post service medical records show that the Veteran was seen 
for excess cerumen removal on two occasions in October 2003 and 
again in February 2004.  The assessment was cerumenosis.  There 
was no reference to hearing loss, but October 2003 records state 
that the Veteran's hearing improved after the wax was removed.  

VA treatment records from March 2006 show that the Veteran was 
seen for an audiological evaluation.  The audiologist noted that 
the Veteran had previously been seen in February 2006 for 
problems with his sinuses, at which time it was documented that 
Eustachian tube dysfunction with hypercompliant left tympanic 
membrane were suspected.  The Veteran reported the gradual onset 
of decreased hearing.  He said that he had experienced a 
perforated eardrum as a result of a fall while water skiing as a 
young adult.  The Veteran reported mild bilateral tinnitus.  In 
the portion of the report regarding noise exposure, the Veteran 
said that his main military duty was discharging soldiers at a 
transfer station, and he denied exposure to loud noises.  After 
service, he had worked in construction for 30 years.  He reported 
wearing hearing protection occasionally.  

The audiological testing conducted in March 2006 revealed normal 
hearing through 1500 Hertz, moderate hearing loss at 2000 Hertz 
and moderately severe hearing loss between 3000 and 8000 Hertz 
for the right ear.  Word recognition was excellent at 96 percent.  
The left ear had mild hearing loss at 500 Hertz rising to normal 
hearing at 1000 to 1500 Hertz decreasing to mild hearing loss and 
then to moderately severe between 4000 and 6000 Hertz and severe 
at 8000 Hertz.  There was 100 percent word recognition for this 
ear.  Otoscopy showed a clear external auditory canal for the 
left ear and a semi-occluded canal for the right ear.  A 
tympanometry revealed normal middle ear function in the right ear 
and normal pressure and volume with a hypercompliant tympanic 
membrane in the left ear.  

The Veteran was provided a VA fee basis audiological examination 
in July 2006.  He reported that the time and circumstances of his 
hearing loss occurrence were unknown to him.  During military 
service his duties were those typical of administrative personnel 
with basic and advanced infantry training.  He fired weapons with 
his left hand.  During service the Veteran did not use hearing 
protection or enter a hearing conservation program.  Following 
service he had worked as a property manager for 20 years without 
hearing protection.  He participated in hunting or recreational 
shooting without the use of hearing protection.  The Veteran used 
power tools but utilized hearing protection.  His current 
symptoms were difficulty hearing.  He reported having tinnitus 
but could not give the circumstance of its onset or frequendcy of 
occurrence.  

On examination, the ears appeared normal bilaterally and otoscopy 
showed that both ears were unobstructed.  Audiometry test results 
showed that the Veteran had auditory thresholds of 20, 25, 40, 
60, and 65 for the right ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  The left ear had auditory thresholds 
of 20, 20, 25, 35, and 70 decibels at these same frequencies.  
Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  The diagnosis was mild to moderately 
severe combined sensorineural hearing loss on the right and mild 
to severe high frequeny combined sensorineural hearing loss on 
the left.  The examiner noted that the military audio result 
summary had been reviewed.  The examiner opined that based on the 
military audio results and the history obtained from the Veteran, 
and considering the extent, severity, and configuration with the 
history of normal hearing at military separation it is unlikely 
that the Veteran's hearing loss is due to military noise exposure 
ending in 1968.  

At the August 2010 hearing, the Veteran testified that he did not 
have any examinations for hearing loss during service at either 
entrance or separation from service.  See Transcript, pages 10 to 
11.  He reported noise exposure due to small arms and bazooka 
fire during basic and advanced training.  Page 11.  The Veteran 
stated that he had also experienced ringing in his ears for as 
long as he could remember.  Page 12.  He added that they were not 
provided with hearing protection during his training.  Page 13.  

Initially, the Board states that it finds the Veteran's report of 
noise exposure during service to be credible.  His experiences 
are consistent with those that would be expected during training.  
Therefore, exposure to acoustic trauma during service is 
conceded.  

In addition, the July 2006 VA fee basis examination shows that 
the Veteran has a current diagnosis of hearing loss as defined by 
38 C.F.R. § 3.385.  As there is evidence of acoustic trauma in 
service and a current disability, all that remains to be shown to 
establish service connection is a nexus between these two 
findings.

Unfortunately, the preponderance of the evidence is against a 
finding of such a nexus.  The Board does not find credible the 
Veteran's testimony that he was not provided with a hearing 
examination during service.  This is because the portion of both 
the entrance examination and separation examination reports that 
shows the results of audiometric testing were completed.  While 
it is perhaps strange that the auditory threshold at every level 
for both ears at separation was zero, it would be even stranger 
if the audiological test results of both the entrance and 
separation examinations were fabricated by two different 
examiners working nearly two years apart.  It is more likely that 
the Veteran fails to recall undergoing either audiological test.  
The Board stresses that it is not finding fault as to the 
Veteran's honesty but rather his memory.  Moreover, it should be 
noted that normal audiological testing is consistent with the 
Veteran's own contemporaneous denial of hearing loss on the 
Report of Medical History he completed with the separation 
examination.

Following discharge from service, the Veteran does not state that 
he sought treatment for hearing loss until many years after 
service, and he did not testify that he experienced hearing loss 
on a more or less continous basis following service.  This means 
that there is no basis for a finding of continuity of 
symptomatology.  

The July 2006 VA fee basis examiner obtained a history from the 
Veteran and reviewed the results of the hearing tests in the 
service treatment records.  Based on this information as well as 
the examination findings, the examiner opined that considering 
the extent, severity, and configuration with the history of 
normal hearing at military separation it is unlikely that the 
Veteran's hearing loss is due to military noise exposure ending 
in 1968.  There is no other qualified medical opinion that 
relates the Veteran's hearing loss to active service.  The Board 
notes the Veteran's sincere belief that his current hearing loss 
is the result of the noise exposure in service, but he is not an 
audiologist or a physician and is not qualified to provide such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, without evidence of continuity of symptomatology or a 
medical opinion from a qualified examiner relating the current 
hearing loss to active service, the preponderance of the evidence 
is against a finding of a nexus between the Veteran's current 
hearing loss and active service, and his claim must be denied. 


ORDER

Entitlement to service connection for hearing loss is denied. 


REMAND

The Veteran contends that he has developed a lumbar spine 
disability as a result of an injury during active service.  He 
testifies that he was injured when he fell from the back of a 
truck.  The Veteran has testified that he experienced on and off 
pain following this accident, and that this continued after 
discharge from service.  He states that he sought chiropractic 
treatment within six months of discharge, and that he also 
received treatment for his back pain while living in Mexico and 
Canada in the years immediately following service.  The Veteran 
notes that he eventually had surgery for a herniated disc of the 
lumbar spine at a VA facility in 1980, and that additional 
surgery was conducted in1984.  See Transcript. 

The service treatment records are negative for a report of an 
injury to the low back.  However, the Veteran was seen for 
complaints of pain in the left lumbar area in November 1967.  The 
examination was negative 

A November 1980 VA Form 10-7131 notes that the Veteran was 
hospitalized for a herniated disc at L4 to L5.  Private medical 
records dated 1984 note that the Veteran underwent surgery in 
1980, but the surgical and treatment records from this surgery 
are not contained in the claims folder.  The Board believes that 
an attempt must be made to obtain and associate these records 
with the claims folder.  

The Board further notes that May 1984 private medical records 
from the hospitalization for the Veteran's second surgery record 
the Veteran as stating he believed his ongoing back disability 
was the result of an injury he received during active service.  
Although the Veteran is not competent to relate his back 
disability to the injury in service, the Board notes that his 
statement regarding an injury in service is very credible.  It 
was made to a private physician 22 years before he ever submitted 
a claim for VA benefits, which means that his only interest was 
in treating his ailment and not obtaining compensation. 

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, there is evidence of an injury and treatment in 
service, a diagnosis of a current disability, and reports of 
continuity of symptomatology from the Veteran.  Therefore, the 
Board finds that the Veteran should be scheduled for a VA 
examination in order to determine the nature and etiology of his 
lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his lumbar spine disability 
since discharge from service.  After 
securing the necessary release, obtain 
these records.  This should include an 
attempt to obtain records of the 1980 VA 
back surgery.   Any records received that 
have not previously been received should be 
associated with the claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his lumbar spine 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review with the examination.  
After the examination of the spine and 
review of the medical records are 
concluded, the examiner should attempt to 
express the following opinions:

a) What is the diagnosis of the Veteran's 
lumbar spine disability?

b) Is it as likely as not that the 
Veteran's lumbar spine disability is the 
result of or aggravated by an injury or 
incident during active service?  

The reasons and bases for all opinions 
should be provided in full.  If the 
examiner believes that they are unable to 
provide an opinion without resorting to 
speculation, the reasons and bases for this 
conclusion should be noted, as well as the 
evidence necessary to render an informed 
opinion.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified. The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


